PER CURIAM.
A dog bit a wife. Based on jury verdict, she received judgment from the dog owners for compensatory and punitive damages. In addition, her husband in his derivative claim received compensatory and punitive damages.
We have examined the several points on appeal in light of the record, arguments and briefs, and find no merit or need for discussion, except for the appellants’ Point IV. It challenges on behalf of the dog owners the award of $5,000 as punitive damages to the husband. We are persuaded that this was fundamentally an impermissible award and reverse upon authority of Martin v. Story, Fla.App.1957, 97 So.2d 343; Hughey v. Ausborn, 1967, 249 S.C. 470, 154 S.E.2d 839; and Fleming Oil Co. v. Watts, Tex.Civ.App.1946, 193 S.W.2d 979. See also generally, 25 A.L.R.3d 1416, Anno., Punitive Damages — Spouse or Parent, and for encyclopedic treatment 22 Am.Jur.2d, Damages, § 254 and 41 Am. Jur.2d, Husband and Wife, § 455.
We remand with directions to enter judgment in favor of the defendants as concerns the award of punitive damages in the sum of $5000 to the husband, Edward Stephens. The judgment is otherwise affirmed.
Affirmed in part; reversed in part, with directions.
WALDEN and CROSS, JJ., and JOHNSON, CLARENCE T., Associate Judge, concur.